•Darell Ray High                                     rnn^*^® 'W
TDC# 1558994                                            RT0FCR"W/W4L APPF41 e
James V. Allred Unit                                                         LC*
2101 F.M. 369 N.                                           JAH O9 2015
Iowa Park/   76367


January 4,2015                                          AdeJ Acosta, Clerk
Court of Criminal Appeals of Texas
Lousie Pearson/ Clerk
P.O. Box 12308
Capitol Station
Austin/ Texas 78711
RE: Cause Number WR-77,942-01 and WR-77,942-02..Trial Court #2008-1771-C2A
Dear Mrs.Pearson;


     On 7/2/2012 an application of Writ of Habeas Corpus was filed and received
in said Court. As of this date, a disposition has not been presented to the
Applicant. Could you please inform me as to the disposition of these cause
numbers listed herewithin. Also I am requesting a, dockett sheet for both
of these cause numbers for my records. I wish to thank you for your time
and assistance. I look forward to your response..




                                                           Darell Ray High       •


                                                              :# 1558994
                                                           TDC#           1
cc:flle                                                    James V. Allred Unit
                                                            2101 F.M.   369 N.
                                                            Iowa Park, Tx 76367